     Case 1:19-cv-01257-DAD-JDP Document 17 Filed 05/11/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL MCNEIL,                                 Case No. 1:19-cv-01257-DAD-JDP
12                       Plaintiff,
                                                      FINDINGS AND RECOMMENDATIONS
13             v.                                     THAT PLAINTIFF’S MOTION FOR
                                                      PRELIMINARY INJUNCTION BE DENIED
14    KIRAN TOOR, JR., et al.,
                                                      ECF No. 5
15                       Defendants.
                                                      OBJECTIONS DUE IN FOURTEEN DAYS
16

17

18          Plaintiff Michael McNeil is a state prisoner proceeding without counsel in this civil rights
19   action brought under 42 U.S.C. § 1983. Plaintiff seeks injunctive relief against defendants and
20   others. ECF No. 5. For the reasons discussed below, the court recommends denying plaintiff’s
21   motion.
22          Plaintiff suffers from chronic pain that he argues could be cured by surgery. ECF No. 5 at
23   12. Starting in 2005, his pain was treated with opioid pain medicine. Id. However, he was taken
24   off opioid medicine as part of a statewide policy to adopt guidelines for prescribing opioids that
25   were released by the Center for Disease Control. Id. at 13. Plaintiff claims that the state has
26   misinterpreted the CDC policy. Id. He seeks four forms of injunctive relief: (1) to prevent the
27   implementation of the California Correctional Health Care Services’ revised Pain Management
28

                                                       1
     Case 1:19-cv-01257-DAD-JDP Document 17 Filed 05/11/20 Page 2 of 4

 1   Guidelines, to the extent that they misinterpret the CDC guidelines; (2) for plaintiff to receive

 2   opioid pain medicine; (3) for plaintiff to have an appointment with a pain specialist or

 3   neurosurgeon; and (4) for plaintiff to undergo spinal imaging. Id. at 2-3.

 4   Discussion

 5          A federal district court may issue injunctive relief only if the court has both personal

 6   jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros.,

 7   Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party

 8   officially, and is required to take action in that capacity, only upon service of summons or other

 9   authority-asserting measure stating the time within which the party served must appear to

10   defend”). The court may not determine the rights of persons not before it. See Hitchman Coal &

11   Coke Co. v. Mitchell, 245 U.S. 229, 234-35 (1916); Zepeda v. INS, 753 F.2d 719, 727-28 (9th Cir.

12   1983); see also Califano v. Yamasaki, 442 U.S. 682, 702 (1979) (injunctive relief must be

13   “narrowly tailored to give only the relief to which plaintiffs are entitled”). Under Rule 65(d)(2),

14   an injunction binds only “the parties to the action,” their “officers, agents, servants, employees,

15   and attorneys,” and “other persons who are in active concert or participation.” Fed. R. Civ.

16   P. 65(d)(2)(A)-(C).

17          “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

18   the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

19   balance of equities tips in his favor, and that an injunction is in the public interest.” Glossip v.

20   Gross, 135 S. Ct. 2726, 2736-37 (2015) (quoting Winter v. Natural Res. Def. Council, Inc., 555
21   U.S. 7, 20 (2008)). “[P]laintiffs must establish that irreparable harm is likely, not just possible, in

22   order to obtain a preliminary injunction.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d

23   1127, 1131 (9th Cir. 2011). In addition to establishing irreparable harm, the injunctive relief

24   sought must be related to the claims brought in the complaint. See Pac. Radiation Oncology, LLC

25   v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015) (“When a plaintiff seeks injunctive relief

26   based on claims not pled in the complaint, the court does not have the authority to issue an
27   injunction.”). A permanent injunction may be granted only after a final hearing on the merits.

28   See MAI Sys. Corp. v. Peak Computer, Inc., 991 F.2d 511, 520 (9th Cir.1993) (“As a general rule,

                                                         2
     Case 1:19-cv-01257-DAD-JDP Document 17 Filed 05/11/20 Page 3 of 4

 1   a permanent injunction will be granted when liability has been established . . . .”).

 2        The Prison Litigation Reform Act (“PLRA”) imposes additional requirements on prisoner

 3   litigants who seek preliminary injunctive relief against prison officials. In such cases,

 4   “[p]reliminary injunctive relief must be narrowly drawn, extend no further than necessary to

 5   correct the harm the court finds requires preliminary relief, and be the least intrusive means

 6   necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). As the Ninth Circuit has previously

 7   observed, the PLRA places significant limits upon a court’s power to grant preliminary injunctive

 8   relief to inmates, and “operates simultaneously to restrict the equity jurisdiction of federal courts

 9   and to protect the bargaining power of prison administrators—no longer may courts grant or

10   approve relief that binds prison administrators to do more than the constitutional minimum.”

11   Gilmore v. People of the State of California, 220 F.3d 987, 998-99 (9th Cir. 2000).

12        Plaintiff’s motion for injunctive relief should be denied without prejudice.1 A permanent

13   injunction would be premature; there has been no final hearing on the merits. A temporary

14   injunction would also be inappropriate; plaintiff has not established the elements necessary to

15   obtain injunctive relief. His allegations are unsupported by evidence. Although plaintiff’s case

16   necessarily centers on medical information, his motion is not supported by any medical opinions.

17   He provides no evidence that the injunctive relief he seeks is medically necessary or would

18   prevent him harm. Plaintiff himself does not have the expertise to advise the court on this

19   specialized subject. Thus, his motion does not establish that irreparable harm is likely. Relatedly,

20   although plaintiff’s allegations are serious and his complaint has been served, plaintiff has not
21   met the requirement of showing that his claim is likely to succeed on the merits. Plaintiff also

22   seeks a broad range of injunctive relief that does not meet the PLRA’s requirement that relief be

23   narrowly drawn.

24   Findings and Recommendations

25          Accordingly, I recommend that plaintiff’s motion for injunctive relief, ECF No. 5, be

26   1
       Should plaintiff wish to file another motion for injunctive relief, he should do so after he has
27   gathered evidence, through discovery or otherwise, that supports his motion and underlying
     claims. Plaintiff should also narrowly focus his request for injunctive relief as required by the
28   PLRA.

                                                        3
     Case 1:19-cv-01257-DAD-JDP Document 17 Filed 05/11/20 Page 4 of 4

 1   denied without prejudice. These findings and recommendations will be submitted to the U.S.

 2   district judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l).

 3   Within fourteen days of service of these findings and recommendations, the parties may file

 4   written objections with the court. If a party files objections, that party should do so in a document

 5   captioned “Objections to Magistrate Judge’s Findings and Recommendations.”

 6
     IT IS SO ORDERED.
 7

 8
     Dated:     May 11, 2020
 9                                                      UNITED STATES MAGISTRATE JUDGE
10

11   No. 204.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        4
